Name: Commission Regulation (EEC) No 1287/88 of 10 May 1988 re-establishing the levying of customs duties on women' s or girls' suits and ensembles other than knitted or crocheted, products of category 29 (order No 40.0290); babies' garments and clothing accessories, other than knitted or crocheted, products of category 68 (order No 40.0680), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/12 Official Journal of the European Communities 12. 5. 88 COMMISSION REGULATION (EEC) No 1287/88 of 10 May 1988 re-establishing the levying of customs duties on women's or girls' suits and ensembles other than knitted or crocheted, products of category 29 (order No 40.0290) ; babies' garments and clothing accessories, other than knitted or crocheted, products of category 68 (order No 40.0680), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply category 29 (order No 40.0290) ; babies' garments and clothing accessories, other than knitted or crocheted, products , of category 68 (order No 40.0680), the relevant ceiling amounts to 69 000 pieces and 48 tonnes respec ­ tively ; Whereas on 1 May 1988 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the Jevying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annex I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of women's or girls' suits and ensembles other than knitted or crocheted, products of HAS ADOPTED THIS REGULATION Article 1 As from 15 May 1988 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category CN code Description 40.0290 29 (1 000 pieces) 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits 40.0680 68 (tonnes) 6111 1090 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies' garments and clothing accessories, excluding babies gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 367, 28 . 12. 1987, p. 58 . 0 OJ No L 367, 28 . 12. 1987, p. 1 . 12. 5 . 88 Official Journal of the European Communities No L 122/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1988 . For the Commission COCKFIELD Vice-President